559 So.2d 1096 (1990)
Tony Topha JONES, Etc., Petitioner,
v.
STATE of Florida, Respondent.
No. 73809.
Supreme Court of Florida.
March 15, 1990.
Rehearing Denied May 24, 1990.
Richard L. Jorandby, Public Defender, and Gary Caldwell, Asst. Public Defender, West Palm Beach, for petitioner.
Robert A. Butterworth, Atty. Gen., Joan Fowler and John Tiedemann, Asst. Attys. Gen., West Palm Beach, for respondent.
BARKETT, Justice.
We have for review State v. Jones, 537 So.2d 153 (Fla. 4th DCA 1989), wherein the *1097 district court certified the following question:
May evidence, obtained as a result of defendant's consent to search, be suppressed by the trial court as "coerced" upon the sole ground that the officer(s) boarded a bus (or other public transport) and randomly sought consent from passengers?
Id. at 154. We have jurisdiction under article V, section 3(b)(4) of the Florida Constitution. For the reasons expressed in Bostick v. State, 554 So.2d 1153 (Fla. 1989), we answer the certified question, as rephrased therein, in the affirmative, quash the decision of the district court, and remand to the district court for proceedings consistent with Bostick.
It is so ordered.
EHRLICH, C.J., and McDONALD, SHAW, GRIMES and KOGAN, JJ., concur.
OVERTON, J., dissents.